DETAILED ACTION
Applicant’s Application filed on October 12, 2020 has been reviewed. 
Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-10, 12, 14 and 17-18 of US Patent No. 10,805,110.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-6, 9-10, 12, 14 and 17-18 of US Patent No. 10,805,110 are similar to claims 1-9 in present application, the teachings of both applications are directed toward overlay network to ingest requests and perform .

Current Application claims 1-9
110’ patent claims 1-6, 9-10, 12, 14 and 17-18
1. Apparatus associated with an anycast Internet Protocol (IP) address and positioned in an overlay network to ingest requests for zero-rated billing (0RB) traffic, comprising:
a processor;
computer memory associated with the processor, the computer memory holding program code executed by the processor and configured to perform the following operations:


responsive to receipt of a packet associated with a request, the packet being received on the anycast IP address, issue a mapping request to an external mapping mechanism, the mapping request having associated therewith an IP address, or a range of IP addresses, associated with a client from which the request originates;





responsive to the mapping request, receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus;

responsive to receipt of the at least one IP address, and without maintaining state, encapsulate the packet; and

 






7. The apparatus as described in claim 1 wherein the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNS0) client Classless Inter-Domain Routing (CIDR) extension.

1. A method operative in an overlay network having sets of server machines, and a mapping mechanism, comprising:
associating an anycast Internet Protocol (IP) address with one or more sets of forwarding machines positioned in the overlay network to ingest requests for zero-rated billing (0RB) traffic;

performing a triangle-based routing operation according to the following ordered steps:

responsive to receipt at a forwarding machine of a packet associated with an end user request, the end user request being associated with zero-rated billing (0RB) traffic, issuing an end user mapping request to the mapping mechanism, the end user mapping request having associated therewith an IP address, or a range of IP addresses, associated with a client from which the end user request originates, the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNS0) client Classless Inter-Domain Routing (CIDR) extension;
responsive to the end user mapping request issued to the mapping mechanism, receiving from the mapping mechanism at least one IP address associated with a set of one or more of the server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines distinct from a location of the forwarding machine;
responsive to receipt of the at least one IP address from the mapping mechanism, 



forwarding, for handling by a server machine, the packet associated with the end user request for zero-rated billing (0RB) traffic, the packet being forwarded from the forwarding machine to the server machine; and
completing the triangle-based routing by directly returning a response to the end user request from the server machine to the client, the response being from the anycast IP address, thereby enabling zero-rated handling of the traffic associated with the end user request. 





3. The method as described in claim 1 wherein forwarding the packet comprises encapsulating the packet, and forwarding the encapsulated packet from the forwarding machine to the server machine. 

10. The method as described in claim 1 wherein the IP address of the set of one or more of the server machines is determined by the mapping mechanism also using one of: server machine liveness and load, and Internet traffic conditions. 

12. The method as described in claim 1 wherein the forwarding machine receives packets on anycast addresses and forwards them without state being kept on the forwarding machine.

2. The method as described in claim 1 wherein the anycast IP address is associated with an 0RB IP address. 
3. The apparatus as described in claim 1 wherein the program code is further configured to share connection information with one or more other co-located apparatuses.
4. The method as described in claim 3 further including sharing connection information with one or more other forwarding machines associated with the forwarding machine. 
4. The apparatus as described in claim 1 wherein the program code is configured to advertise the anycast IP address over Border Gateway Protocol (BGP).
5. The method as described in claim 1 wherein the forwarding machine advertises the anycast IP address over Border Gateway Protocol (BGP). 
5. The apparatus as described in claim 1 wherein the program code is further configured to receive configuration regarding a digital property.
6. The method as described in claim 1 further including receiving information configuring a digital property for delivery and, in response, providing a configuration to the forwarding machines and the server machines. 
6. The apparatus as described in claim 1 wherein the packet is a Transmission Control Protocol (TCP) packet.
9. The method as described in claim 1 wherein the packet is a Transmission Control Protocol (TCP) packet. 

14. The method as described in claim 1 wherein the anycast IP address is associated with an anycast cloud, the anycast cloud being one of a set of anycast clouds. 
9. The apparatus as described in claim 1 wherein the program code is further configured to receive from a server machine a notification of a loss of a persistent and encapsulated connection to the server machine.
17. The method as described in claim 1 wherein the packet is delivered from the forwarding machine to the server machine over a persistent and encapsulated connection to forwarding machine, and wherein packets from one or more additional requests from the client are received at the server machine over the persistent and encapsulated connection.
18. The method as described in claim 17 wherein the server machine notifies the forwarding machine of a loss of the persistent and encapsulated connection. 

TABLE 1

The difference between claims 1-9 of the current application and claims 1-6, 9-10, 12, 14 and 17-18 of the 110’ patent is that the current application associated with a deployment of server machines in the overlay network distinct from a location of the apparatus and the 110’ patent associated with a deployment of server machines distinct from a location of the forwarding machine.  Both the current application and the 110’ patent used overlay network to ingest requests and perform a triangle-based routing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “associated with a deployment of server machines in the overlay network distinct from a location of the apparatus” with “associated with a deployment of server machines distinct from a location of the forwarding machine” because the remaining elements would have performed the same function (i.e., use overlay network to ingest requests and perform a triangle-based routing) as before.  Such substitution would not interfere with .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2011/0153864 A1), hereinafter referred to as Prasad, in view of Van der Merwe et al. (US 2011/0231475 A1), hereinafter referred to as Van der Merwe, US 2013/0318219 A1), and furthermore in view of Honore (US 2012/0209990 A1).

With respect to claim 1, Prasad teaches Apparatus associated with an anycast Internet Protocol (IP) address and positioned in an overlay network to ingest requests (a shared anycast address to the CDN provider network, para. 0021; the tracking IP address can be an anycast IP address directing the request to one or more redirectors, para. 0032; the content requests are directed to an anycast address, determining the ingress point for the client systems can be at least partially based on redirector or switch or router receives the content request, para. 0035), comprising: 
a processor (processor, para. 0043); 
computer memory associated with the processor, the computer memory holding program code executed by the processor and configured to perform the following operations (processor and memory including instructions during execution, para. 0043): 
responsive to receipt of a packet associated with a request, the packet being received on the anycast IP address, issue a mapping request to an external mapping mechanism, the mapping request having associated therewith an IP address, or a range of IP addresses, associated with a client from which the request originates (the tracking IP address can be an anycast IP address directing the request to one or more redirectors/routers; upon receiving a content request directed to the tracking IP address, the redirector/ router can utilize the IP address of the client system to apparatus] can direct traffic addressed to the anycast address to either of the cache servers 216 and 218 based on the routes provided by the route controller [mapping mechanism], para. 0021; the cache server closest to the client having a shortest network distance, a lowest network cost, a lowest network latency, a highest link capacity, a lowest load, or any combination thereof can be selected, para. 0016); 
responsive to the mapping request, receive from the mapping mechanism at least one data associated with a set of one or more of server machines, the data of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions (provider edge routers/redirectors [apparatus] can direct traffic addressed to the anycast address to either of the cache servers 216 and 218 based on the routes provided by the route controller [mapping mechanism], para. 0021; the redirector/ router can utilize the IP address of the client system to determine the optimal cache server for serving the content, and redirect the client system to the cache server to receive the requested content, para. 0032), and wherein the at least one data of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus (dynamically redirecting content requests to a cache ; and 
forward the packet associated with the request to a server machine for handling by the server machine (redirecting the client system to the cache server [server machine] to receive the requested content, para. 0032) and return of a response to the client (the cache server can provide the requested content to the client system, para. 0032).
	Prasad does not explicitly teach
receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus; and 
forward the packet associated with the request to a server machine for handling by the server machine and return of a response directly to the client via a triangle-based routing that bypasses the apparatus.
However, Van der Merwe teaches
receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines (the redirector can determine a load for a local cache server; the local cache server can be a cache server at the same location as the redirector; the load information can include CPU utilization, memory utilization, number of concurrent requests being served, amount of available bandwidth, or the like, para. 0027), the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions (the SYN packet can be an initial packet establishing a connection for a content request from a client system; the SYN packet can include a source IP address corresponding to the IP address of the client system and the destination IP address corresponding to the IPv6 anycast address, para. 0034; the redirector can determine a load for a local cache server; the local cache server can be a cache server at the same location as the redirector; the load information can include CPU utilization, memory utilization, number of concurrent requests being served, amount of available bandwidth, or the like, para. 0027), and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus (the SYN packet can be an initial packet establishing a connection for a content request from a client system; the SYN packet can include a source IP address corresponding to the IP address of the client system and the destination IP address corresponding to the IPv6 anycast address, para. 0034); and 
forward the packet associated with the request to a server machine for handling by the server machine (redirector  [apparatus] can perform a handoff of the content request to cache server  [server machine], para. 0036) and return of a response directly to the client via a triangle-based routing that bypasses the apparatus (cache server can respond to the client system by sending a SYN/ACK packet directly to client system; the SYN/ACK packet can include a destination address corresponding to the IPv6 address of client, a source address corresponding to the IPv6 unicast address of cache server, and a home address corresponding to the IPv6 anycast address, client system and cache server can establish a direct connection for providing content to client system, para. 0036) in order to dynamically redirect content requests to a cache server situated closer to the client issuing the request as taught by Van der Merwe (para. 0003).
Therefore, based on Prasad in view of Van der Merwe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Van der Merwe to the apparatus of Prasad in order to dynamically redirect content requests to a cache server situated closer to the client issuing the request as taught by Van der Merwe (para. 0003).

responsive to receipt of the at least one IP address, and without maintaining state, encapsulate the packet; and 
forward the encapsulated packet associated with the request to a server machine for handling by the server machine.
	However, Kancherla teaches 
responsive to receipt of the at least one IP address, and without maintaining state, encapsulate the packet (overlay gateway can obtain such mapping for virtual machine by sending a query for virtual machine's IP address, para. 0051); and 
forward the encapsulated packet associated with the request to a server machine for handling by the server machine (based on the obtained tunnel mapping, overlay gateway identifies virtual switch as the VTEP for virtual machine, encapsulates the packet from server in a tunnel header, and forwards the encapsulated packet to virtual switch; upon receiving the encapsulated packet, virtual switch removes the encapsulation and provides the packet to virtual machine, para. 0052; also see para. 0050) in order to facilitate tunnel encapsulation of packets to and from machines as taught by Kancherla (para. 0038).
Therefore, based on Prasad in view of Van der Merwe, and further in view of Kancherla, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kancherla to the 
	Prasad in view of Van der Merwe, and further in view of Kancherla does not explicitly teach
Apparatus positioned in a network to ingest requests for zero-rated billing (ORB) traffic,
	However, Honore teaches
Apparatus positioned in a network to ingest requests for zero-rated billing (ORB) traffic (the zero rating proxy can be located in a single device or distributed amongst multiple devices; the zero rating proxy is located anywhere in the data path between the end-user device and the third party application backend, para. 0025; the zero rating proxy receives a request that is directed to the zero rating URL from the end-user device, which pointed to the third party application backend, para. 0026) in order to greatly save network resources and development and maintenance costs and provide a universal solution for all of the third party applications that demand zero rating services as taught by Honore (para. 0033),
Therefore, based on Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Honore to the apparatus of Prasad in view of Van der Merwe, and further in view of Kancherla in order to greatly save network resources and development and maintenance costs and provide a universal solution for all of the third party applications that demand zero rating services as taught by Honore (para. 0033).


With respect to claim 2, Prasad teaches The apparatus method as described in claim 1 wherein the anycast IP address is associated with an IP address (a shared anycast address to the CDN provider network, para. 0021; the tracking IP address can be an anycast IP address directing the request to one or more redirectors, para. 0032).
	Further, Honore teaches the address is associated with an ORB address (the zero rating proxy receives a request that is directed to the zero rating URL from the end-user device, which pointed to the third party application backend, para. 0026) in order to greatly save network resources and development and maintenance costs and provide a universal solution for all of the third party applications that demand zero rating services as taught by Honore (para. 0033).
Therefore, based on Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Honore to the apparatus of Prasad in view of Van der Merwe, and further in view of Kancherla in order to greatly save network resources and development and maintenance costs and provide a universal solution for all of the third party applications that demand zero rating services as taught by Honore (para. 0033).

With respect to claim 3, Prasad teaches The apparatus as described in claim 1 wherein the program code is further configured to share connection information with one or more other co-located apparatuses (dynamically redirecting content requests to a cache server situated closer to the client issuing the request; CDNs either co-locate cache servers within Internet Service Providers or deploy them within their own separate networks, para. 0003; cache server 216 can receive traffic from the CDN provider network through provider edge router 204, and cache server 218 can receive traffic from the CDN provider network 202 through edge cache router 214, para. 0019; fig. 2).

With respect to claim 4, Prasad teaches The apparatus as described in claim 1 wherein the program code is configured to advertise the anycast IP address over Border Gateway Protocol (BGP) (advertising through Border Gateway Protocol (BGP), a shared anycast address, para. 0021; the tracking IP address can be an anycast IP address directing the request to one or more redirectors, para. 0032).

With respect to claim 5, Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore teach The apparatus as described in claim 1 as described above
Further, Honore teaches wherein the program code is further configured to receive configuration regarding a digital property (the zero rating proxy receives at least one request that is directed to a third party URL, which pointed to the third party website, from the end-user device; the zero rating proxy instructs the end-user device to redirect the request to a zero rating URL [digital property]; after the instruction, the zero rating proxy receives a request that is directed to the zero rating URL from the end-user .
Therefore, based on Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Honore to the apparatus of Prasad in view of Van der Merwe, and further in view of Kancherla in order to greatly save network resources and development and maintenance costs and provide a universal solution for all of the third party applications that demand zero rating services as taught by Honore (para. 0033).

With respect to claim 6, Prasad teaches The apparatus as described in claim 1 wherein the packet is a Transmission Control Protocol (TCP) packet (Packet-switched networks, such as networks based on the TCP/IP protocol suite, can distribute a rich array of digital content to a variety of client applications, para. 0002).

With respect to claim 8, Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore teaches The apparatus as described in claim 1 as described above
Further, Van der Merwe teaches wherein the anycast IP address is associated with an anycast cloud, the anycast cloud being one of a set of anycast clouds (Cache server location 512 [anycast cloud] can include redirector 516 and another anycast cloud] can include redirector 522 and cache servers 524 and 526; CDN can provide content to client systems 528 and 530, redirectors 516 and 522 can both advertise an IPv6 anycast address associated with CDN, such as by using Border Gateway Protocol (BGP), para. 0035; figs. 5 and 6) in order to dynamically redirect content requests to a cache server situated closer to the client issuing the request as taught by Van der Merwe (para. 0003).
Therefore, based on Prasad in view of Van der Merwe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Van der Merwe to the apparatus of Prasad in order to dynamically redirect content requests to a cache server situated closer to the client issuing the request as taught by Van der Merwe (para. 0003).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2011/0153864 A1), hereinafter referred to as Prasad, in view of Van der Merwe et al. (US 2011/0231475 A1), hereinafter referred to as Van der Merwe, further in view of Kancherla (US 2013/0318219 A1), and in view of Honore (US 2012/0209990 A1), and furthermore in view of Huddle (US 6,950,407 B1).

With respect to claim 7, Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore teaches The apparatus as described in claim 1 as described above 
 wherein the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNSO) client Classless Inter-Domain Routing (CIDR) extension.
However, Huddle teaches wherein the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNSO) client Classless Inter-Domain Routing (CIDR) extension (networks exchange these routing announcements using a routing protocol; Classless Inter-Domain Routing (CIDR) is one mechanism for describing networks on the Internet; CIDR employs two components: an IP address that describes the start of its address range, and a prefix length that describes the bounds of the announcement; with knowledge of the various routes within the networks of the participating providers, the router 503 in conjunction with the ATM switch 303 can readily forward traffic from any provider to any other provider, col. 16, lines 41-54) in order to gain access to a nationwide infrastructure at no cost as taught by Huddle (col. 4, lines 14-15).
Therefore, based on Prasad in view of Van der Merwe, further in view of Kancherla, and in view of Honore, and furthermore in view of Huddle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huddle to the apparatus of Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore in order to gain access to a nationwide infrastructure at no cost as taught by Huddle (col. 4, lines 14-15).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2011/0153864 A1), hereinafter referred to as Prasad, in view of Van der Merwe et al. (US 2011/0231475 A1), hereinafter referred to as Van der Merwe, further in view of Kancherla (US 2013/0318219 A1), and in view of Honore (US 2012/0209990 A1), and furthermore in view of Biswas et al. (US 2013/0318233 A1), hereinafter referred to as Biswas.

With respect to claim 9, Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore teaches The apparatus as described in claim 1 as described above 
Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore does not explicitly teach wherein the program code is further configured to receive from a server machine a notification of a loss of a persistent and encapsulated connection to the server machine.
However, Biswas teaches wherein the program code is further configured to receive from a server machine a notification of a loss of a persistent and encapsulated connection to the server machine (each of the network traffic devices being either a router or a wireless access point (AP); the centralized server listening for user datagram protocol (UDP) packets on a well-known IP address and UDP port, wherein each of the network traffic devices maintains a persistent UDP connection to the centralized server's well-known IP address and UDP port;  exchanging, by the centralized server, Internet Protocol (IP) packets with the plurality of network traffic .
Therefore, based on Prasad in view of Van der Merwe, further in view of Kancherla, and in view of Honore, and furthermore in view of Biswas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Biswas to the apparatus of Prasad in view of Van der Merwe, further in view of Kancherla, and furthermore in view of Honore in order to allow nodes and the server to exchange IP packets using "IP over UDP encapsulation" as taught by Biswas (para. 0025).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
December 2, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447